Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141793                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  THELMA JOHNSON, Personal Representative                                                                  Brian K. Zahra,
  of the Estate of CARL JOHNSON,                                                                                      Justices
                 Plaintiff-Appellee,
  v                                                                 SC: 141793
                                                                    COA: 287587
                                                                    Genesee CC: 00-069254-NH
  HURLEY MEDICAL GROUP, P.C., doing
  business as HURLEY MEDICAL CENTER,
               Defendant-Appellee,
  and
  DR. MOONGILMADUGU INBA-VASHVU, M.D.,
           Defendant-Appellant,
  and
  KENNETH JORDAN, M.D.,
             Defendant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 12, 2010
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Green v Pierson (Docket No. 140808) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
           d0131                                                               Clerk